Citation Nr: 0713796	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to increased rating in excess of 20 percent for 
service-connected residuals of crush injury to the first and 
second toes of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1974 to 
July 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

The veteran submitted VA treatment reports directly to the 
Board and there was a subsequent waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.1304(c) (2006).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.   The veteran's service-connected crush injury to the 
first and second toes is not shown to be severe. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected residuals of a crush injury 
to the first and second toes of the left foot  
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.655, 4.7, 4.119 including 
Diagnostic Codes 5284 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the July 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2003 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2003 letter advised the veteran that VA is 
responsible for getting any government records pertaining to 
the veteran's claim of an increase in his service-connected 
disability.  The letter also stated that VA will make 
reasonable efforts to obtain any private records pertaining 
to the veteran's claim. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got," the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded ample opportunity to submit such information and/or 
evidence.  

Following the issuance of the May 2003 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal.  Neither in response to the 
documents cited above, nor at any other point during the 
pendency of this appeal, has the veteran or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2004 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned this was 
not expressly done however the Board's decision herein denies 
the claim for increased initial rating, so no effective date 
is being assigned.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claim for 
increased rating for the service-connected disability of 
crush injury to the first and second toes of the left foot.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected disability of residuals of 
crush injury to the first and second toes of the left foot 
has been rated under Diagnostic Code (DC) 5284.  Under DC 
5284:

10 percent is assigned for moderate disability. 

20 percent is assigned for moderately severe disability. 

30 percent is assigned for severe disability.  

The terms "mild," "moderate" and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6. 

The Board notes that functional loss due to pain is not 
clearly contemplated among the criteria for DC 5284.  
However, in the present case, it should also be noted that 
when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran had a VA medical examination in February 1999.  
The veteran stated that he had occasional pain in his left 
great toe when coming down ladders but he had not sought 
medical attention for his toes and had not lost any time at 
work as a firefighter because of it. 

The physician noted that the left great toe nail was markedly 
thickened and deformed as compared to the right which 
appeared normal.  The range of motion in the left great toe 
was considerably limited with only 20 degrees of flexion of 
the metacarpal phalangeal joint as opposed to 30 degrees of 
the right metacarpal phalangeal joint and the veteran had 5 
degrees of flexion at the interphalangeal joint as opposed to 
30 degrees on the right.  The examiner noted that the second 
toe showed no abnormality.  The VA physician opined that 
there was some residual limitation of motion of the 
metatarsophalanageal and interphalaneal joint.  The VA 
physician opined that the motion could be considered 
restricted over 50 percent, more during flare-ups or overuse. 

The veteran had a VA contracted medical examination in June 
2003.  The veteran reported pain in his toes when he walked 
and that if his toes became caught in the sheets while 
sleeping.  The veteran reported that on wearing regular shoes 
his toes overlapped so he had to wear loose shoes.  The 
veteran stated that his symptoms worsened over the years and 
that there was thickness of the nail on the large toes of the 
left foot. 

The veteran stated that he had pain in his feet at rest, 
while walking, and standing.  The veteran did not report any 
surgery to his feet.  The veteran reported functional 
impairment as his toes would not bend and there was 
disfigurement of the toenails.  The veteran reported not 
losing any time from work.  The veteran claimed that he was 
unable to walk, climb stairs, garden, push a lawn mower, or 
take out trash due to constant pain.  

The examiner noted that the veteran had normal posture and 
gait and did not require any device.  The examiner also noted 
that the veteran had limited function of standing and 
walking.  The examiner noted that dorsiflexion of all the 
toes produced no pain.  The examiner noted that palpation of 
the metatarsal heads of the toes revealed slight tenderness 
of the left toes and that there was no sign of abnormal 
weight bearing, no callosities or breakdown.  The examiner 
noted that there was painful motion and tenderness of the 
left foot.  

The examiner noted that x-ray studies of the left foot 
revealed minimal degenerative changes of the mid foot and the 
first interphalangeal joint with hypertrophic spurs in the 
distal phalanx.  

The examiner opined that the veteran had normal posture and 
gait and did not have limited function of standing and 
walking.  The veteran had flat feet with slight vagus of the 
left foot and slight forefoot/midfoot malalignment.  The 
examiner noted that there was painful motion and tenderness 
of the left foot. 

In August 2003 the veteran had x-ray studies taken of his 
left foot at the VA Medical Center (VAMC).  The x-ray studies 
showed degenerative change at the interphalangeal joint of 
the first digit with sclerotic changes on both sides of the 
joint of the first digit.  The distal phalanx of the first 
digit was mildly subluxed laterally.  Other VA outpatient 
records show that when the veteran was seen by the 
orthopedic/surgical service in November 2003 for evaluation 
of left knee pain, examination of the left foot revealed full 
tibiotalar motion, full subtalar motion, and full tarsal and 
metatarsal motion.  Although the veteran was reported to have 
pain with range of motion of the interphalangeal joint of the 
first toe, he had full range of motion of all toes, with no 
erythema or induration of his toes.  A knee brace and 
medication for pain were prescribed.  In December 2003 it was 
noted that the veteran's left toes were improved with the 
wearing of shoe inserts.  There was mild tenderness on range 
of motion of the left hallux interphalangeal joint.  Similar 
findings were recorded in June 2004, at which time the 
presence of bilateral pes planus was noted, and December 
2004.  
 
In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected residuals of a crush 
injury to the first and second toes of the left foot is not 
shown to warrant a rating higher than the current 20 percent.  
At no time has the veteran shown to have a severe disability 
of the left foot as required for the higher rating under the 
criteria of DC 5284.   

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

During the June 2003 VA examination cited hereinabove, the 
examiner stated that the veteran did have some pain and 
tenderness.  In this regard, it is noted that the disability 
is not shown to affect gait, nor does it produce functional 
limitation of the left foot or ankle.  Similarly, the 
outpatient treatment records reflect that the veteran 
continued to have left toe pain, which was alleviated 
somewhat by a shoe insert, but showed no additional 
impairment of functioning.  Any symptoms attributable to pes 
planus, which involves both feet, may not be considered since 
such disability has not been accorded service connection.  

The Board accordingly finds that the 20 percent schedular 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain, and weakness.  A 
preponderance of the evidence does not support a finding that 
a higher rating is in order.


ORDER

An increased rating in excess of 20 percent for service-
connected residuals of crush injury to the first and second 
toes of the left foot is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


